Citation Nr: 1135700	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-22 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating greater than 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran served on active duty from April 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita Kansas, which awarded service connection for PTSD and assigned an evaluation of 10 percent, effective April 28, 2006.  The Veteran disagreed with the disability rating assigned and in an April 2008 statement of the case (SOC), the Veteran's PTSD disability rating was increased to 30 percent, effective April 28, 2006.

The Board notes that the instant matter was previously before the Board in June 2010, at which time it was remanded for further development, to include a VA examination to determine the severity of the Veteran's service-connected PTSD.

Upon completion of the development ordered in the June 2010 Board remand, the Appeals Management Center (AMC) readjudicated the Veteran's claim in June 2011.  The Veteran's PTSD disability rating was increased to 70 percent, effective April 28, 2006.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Unfortunately, a remand is again required.  

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

A review of the record reveals that in June 2010, the Veteran was awarded disability benefits from the Social Security Administration (SSA).  During a July 2010 VA examination, the Veteran reported that he had stopped working in April 2009 on account of a neck injury.  The VA examiner opined, however, that the Veteran had also stopped working due to his PTSD and depression symptoms.  The examination report also notes that the Veteran had been seen by an SSA psychiatrist for an evaluation.  

Once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); but see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (the duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought--only those that are relevant to the veteran's claim").  Here, because it appears that the Veteran's SSA records contain evidence potentially relevant to his claim for a higher initial rating for PTSD, the Board finds that the claim must be remanded in order to obtain any available SSA records.  See Quartuccio and Murincsak, both supra; 38 C.F.R. § 3.159(c)(2).

Further, the Board finds that clarification of the July 2010 VA examiner's opinion is necessary with regard to her opinion that the Veteran stopped working, at least in part, due to his PTSD symptoms.  Specifically, the July 2010 VA examiner should be asked to provide an addendum that discusses specifically whether the Veteran's PTSD alone has resulted in total occupational impairment.  In this regard, the Board notes that in an April 2011 decision, the RO determined that the Veteran was unemployable as a result of his service-connected disabilities and thus awarded him a total disability rating based on individual unemployability (TDIU).  The specific effects of his PTSD symptoms on his occupational functioning were not discussed as part of that decision.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD since April 2006.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The AOJ should specifically seek to obtain the Veteran's more recent treatment records (since since January 2011) from the Kansas City, Missouri, VA medical center and associate the records with the claims folder.

2.  The AOJ should request from the Social Security Administration (SSA) all records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2).

3.  After action requested in paragraphs 1 and 2 above is completed, the AOJ should contact the VA examiner who examined the Veteran in July 2010 and obtain from her an addendum to her examination report.  The addendum should specifically address the impact of the Veteran's PTSD symptoms on his occupational functioning.  The examiner should indicate whether the Veteran's PTSD alone has resulted in total occupational impairment.  The claims folder, including evidence obtained as a result of the development undertaken pursuant to this remand, and a copy of this remand, must be provided to and reviewed by the examiner.

(If the July 2010 examiner is no longer available, or deems that another examination is required to satisfy the demands of this remand, the Veteran should be afforded another examination in connection with his claim for a higher initial evaluation for his service-connected PTSD.  The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF score under Axis V.  The examiner should specifically comment on the Veteran's level of occupational impairment caused by his PTSD symptoms.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner/reviewer for necessary corrective action, as appropriate.   

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

